Citation Nr: 1543449	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  12-09 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for psychiatric disability, to include post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The Veteran's PTSD had its onset in service.

2. On April 24, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant stating that he would withdraw his TBI claim, contingent on his PTSD claim being granted.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1111, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2015).

2. The criteria for withdrawal of the appeal of the issue of entitlement to service connection for TBI by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2015 written argument, the Veteran's attorney indicated that a grant of service connection for PTSD would satisfy his psychiatric disability claim.  See AB v. Brown, 6 Vet. App. 35 (1993).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231 (2012).  Here, no psychiatric disability was noted at service entry.  As such, the Veteran is presumed sound with respect to this condition.

The record shows that the Veteran has a current diagnosis of PTSD, satisfying the first element.  The third element is satisfied by an October 1971 Clinical Record confirming events that the Veteran would later recount to a private treating physician as profoundly traumatic.  Further, although the evidence suggests that the Veteran's PTSD may have pre-existed service, the evidence does not clearly and unmistakably reflect that the condition was not aggravated by such service.  Indeed, the medical evidence affirmatively indicates that it was aggravated by service.  Thus, because the Veteran was normal at service entrance with respect to this disability, and since the evidence does not clearly and unmistakably show that his PTSD both existed prior to service and was not aggravated by service, (and he currently suffers from PTSD), the criteria for service connection have been met.  

TBI

The Veteran requested in his April 2015 Memorandum of Law and Waiver of Hearing that, if his PTSD claim is granted, his TBI claim should be withdrawn as the symptoms are overlapping.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id; see also Anderson v. Brown, 9 Vet. App. 542, 547.  


ORDER

Service connection for PTSD is granted.

The appeal of the issue of entitlement to service connection for TBI is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


